MEMORANDUM **
Bachittar Singh Sahota, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order adopting and affirming the Immigra*690tion Judge’s (“IJ”) denial of his application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition for review.
We review for substantial evidence the decisions of the IJ and the BIA. See Singh-Kaur v. INS, 183 F.3d 1147, 1149-50 (9th Cir.1999).
Substantial evidence supports the IJ’s adverse credibility determination because the inconsistencies go to the heart of Sahota’s asylum claim. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001). The record therefore does not compel a finding that Sahota’s testimony was credible. See Singh-Kaur, 183 F.3d at 1149-50.
Because the asylum claim fails, Sahota’s claim for withholding of removal, which requires a higher standard of proof, fails as well. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Sahota’s claim for protection under CAT also fails because Sahota relied upon the same statements that the IJ determined not to be credible. See Id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.